Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive. Applicant argues on pages 6-7 of Remarks that the cited references do not teach the claimed ellipse shape but teaches a conic shape. Examiner respectfully disagrees. Merriam-Webster defines a cone as “a solid bounded by a circular or other closed plane base and the surface formed by line segments joining every point of the boundary of the base to a common vertex,” therefore although the reference recites a conical shape, the base of the cone can be an ellipse. Reference Bousquet clearly teaches that he base of the cone is an ellipse shaped central portion in the figure. In addition, with the ellipse shape taught, the center, major and minor axis is also inherently taught by the ellipse shape.
 
Applicant also argues that the motivation to combine Shiva and Bousquet  is clearly erroneous, because the motivation is entirely unrelated to anything analogous to the subject matter recited in claim 1.In response to applicant's argument that reference Bousquet is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the features claimed are structural limitations regarding microphone placement. Shiva in view of Bousquet are clearly analogous because in combination, they teach the structural limitations of microphone placement as claimed. Therefore the arguments are not persuasive and the claims stand rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652